[Cite as Salemi v. Cleveland Metroparks, 2014-Ohio-3914.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100761




                                     JOSEPH SALEMI
                                                            RELATOR

                                                     vs.

                          CLEVELAND METROPARKS
                                                            RESPONDENT




                           JUDGMENT:
             WRIT GRANTED IN PART AND DENIED IN PART


                                          Writ of Mandamus
                                          Order No. 477364
                                          Motion No. 471447



        RELEASE DATE:               September 9, 2014
FOR RELATOR

Joseph Salemi
10121 Northfield Road
Northfield, OH 44067


ATTORNEYS FOR RESPONDENT

Rosalina M. Fini
Law Director, Cleveland Metroparks
4101 Fulton Parkway
Brooklyn, OH 44144

Jeffrey S. Appelbaum
Anthony J. Rospert
Nicole K. Wilson
Thompson Hine L.L.P.
3900 Key Center
127 Public Square
Cleveland, OH 44114
TIM McCORMACK, J.:

      {¶1} Joseph Salemi has filed a complaint for a writ of mandamus through which he

seeks the release of records pursuant to R.C. 149.43. Salemi has requested records from

the Cleveland Metroparks (“Metroparks”).       The Metroparks is the operator of eight golf

courses located within northeast Ohio.      Salemi is the owner and architect of Boulder

Creek Golf Club, a golf course that directly competes with the eight golf courses operated

by the Metroparks. For the following reasons, we grant Salemi’s request for a writ of

mandamus in part, and deny the request in part. In addition, we deny Salemi’s request

for attorney fees and statutory damages.

                                           I. Facts

      {¶2} On September 25, 2013, Salemi sent to the Metroparks, by email, a request

to provide the following:

      (1) “The email addresses for persons that have signed up for email lists for
      all golf courses owned or operated by the Cleveland Metro Parks currently
      on your data base.” (Request 1)

      (2) “The email addresses for persons that have booked tee times on any
      electronic tee sheet software currently on your data base.” (Request 2)

      (3) “The names of any persons, businesses or corporations that have had
      outings or events at any of the golf courses owned or operated by the
      Cleveland Metro Parks for the years 2012 and 2013.” (Request 3)

      {¶3} On September 25, 2013, the Metroparks responded to Salemi’s initial

request for records and indicated that the records would be provided in either paper or

electronic form.   On October 15, 2013, the Metroparks declined to provide any requested

documents and stated that “[p]ursuant to State ex rel. Luken v. Corp. for Findlay Mkt. of
Cincinnati, 135 Ohio St.3d 416, 2013[-]Ohio[-1532, 988 N.E.2d 546], Cleveland

Metroparks will not release the requested information.”

      {¶4} On October 18, 2013, Salemi made a second request, by email, for the

following records:

      (1) “A copy of the marketing program for the golf courses owned by the
      Cleveland Metro Parks.” (Request 4)

      (2) “Copies of all checks spent to market the golf courses.” (Request 5)

      (3) “A copy of the business plan to market the golf courses.” (Request 6)

      (4) “A copy of any and all contracts for the marketing of the golf courses with
      any private companies.” (Request 7)

      (5) “A list of the persons employed by the Metro Parks for the marketing of
      the golf courses.” (Request 8)

      (6) “A copy of their job description and any written employment contracts.”
      (Request 9)

      (7) “A list of those persons who have access to the email data base,
      lists of outings and golf leagues.” (Request 10)


      (8) “Any written directives concerning access to the above data bases and
      protection of the information” (Request 11)

      (9) “Any companies who have shared the above information through any
      agreements with the Metro Parks.” (Request 12)

      (10) “A copy of the agreements with the Golf Channel or any other tee time
      reseller, including but not limited to Golfnetwork18 and Golf links, for tee
      time reservations and marketing.” (Request 13)

      (11) “A copy of the minutes, meetings, notes, and any other emails and
      letters concerning the marketing of the golf courses.” (Request 14)
       {¶5} On November 1, 2013, the Metroparks responded to Salemi’s second request

for documents and declined to provide any additional documents and stated that:

       After reviewing your request from October 18, 2013, all of your requests are
       related to obtaining information that has to deal with Cleveland Metroparks
       marketing of our golf services. As such, we are not required to disclose
       this information pursuant to [R.C.]149.43(A)(1)(p) since this relates to
       Cleveland Metroparks trade secrets. Regarding your request #8: “Any
       written directives concerning access to the above data bases and protection
       of the information,” we will not disclose this information since it is protected
       by the attorney-client privilege.

       {¶6} On December 16, 2013, Salemi filed a complaint for a writ of mandamus

premised upon the failure of the Metroparks to provide the requested 14 categories of

records.   On January 14, 2014, the Metroparks filed a motion to dismiss Salemi’s

complaint for a writ of mandamus. Attached to the motion to dismiss was the sworn

affidavit of Sanaa Julien, the Chief Marketing Officer for the Metroparks,     (“affidavit I”).

 Affidavit I, provided in pertinent part that:

       ¶ 6. The Metroparks collects information from its golf customers and
       potential golf customers through a number of sources, including soliciting
       subscribers for its “On the Fairways” newsletters and its Facebook page,
       holding contests and special events, conducting surveys, and offering
       “Bonus Rounds” as a frequent-user rewards program for golfers at
       Metroparks courses. Users who provide information through these sources
       have the ability to opt-out of future contact, and the Metroparks’ privacy
       policy is posted on the website.

       ¶ 7. This customer information (including email addresses) is stored in a
       program called “Constant Contact” (and will be referred to here as the
       “Customer List”). Constant Contact allows the Metroparks to conduct
       online marketing campaigns using the Customer List. This program has
       been refined and maintained by the Metroparks through considerable
       expense and effort.
¶ 8. The Metroparks uses the Customer List, as well as its own deep analysis
of demographic information and its experience in the sports and
entertainment market, to create a marketing program and business plan (the
“Marketing Plan”) to directly target existing Metroparks customers and
expand the Metroparks’ customer base. I have significant knowledge of
and experience in the sports and entertainment market, and have applied that
knowledge and experience to create the Marketing Plan.

¶ 10. The Marketing Plan is not an off-the-shelf plan that could apply to any
industry or “any man or woman aged 18 to 65.” It is specific to golfing
customers in Northeast Ohio, and is so highly developed that the Metroparks
is able to market specific courses to existing and potential customers
depending on their proximity to one of the eight Metroparks courses and
their past golfing habits.

***

¶ 12. The Customer List is not available to the public.

¶ 13. The Customer List is not available to the Golf Administration
Department.

¶ 14. The Customer List is only available to seven members of the Marketing
Department: one officer-level (me) and two director-level members who can
authorize access of the information to others, and four specialist-level
members who can utilize the information for online marketing campaigns
and traditional marketing media.

¶ 15. The Marketing Plan is not available to the public, and has not been
presented to the public or provided to the Metroparks’ Board.

¶ 16. Access to the marketing program is strictly limited to four Metroparks
employees — me, the Chief Executive Officer, the Marketing director, and
the Golf Director. We keep the Marketing Plan on our hard drives, not a
shared drive available to other Metroparks employees.

¶ 17. Metroparks employees in both the Marketing and Golf Departments
have been instructed to protect the Customer List and Marketing Plan from
disclosure to third-parties.
       ¶ 18. The Metroparks has procedures in place to ensure that all of this
       information is protected both in third-party contracts and when public
       records requests are made.

       ¶ 19. The Metroparks employs a belt-and-suspend[er]s approach to dealing
       with its contractual partners, including vendors, when it comes to sharing
       specific information relating to the Marketing Plan. The Metroparks has
       not provided the Customer List or the Marketing Plan to any of its
       contractual partners. Specific details relating to its Marketing Plan have
       been provided in a limited manner to a select number of vendors who help
       Metroparks create content based upon the Plan, such as television
       commercials and radio ads. When this occurs, however, the Metroparks
       has protected the information from further disclosure.

       {¶7} On February 3, 2014, this court converted the Metroparks’ motion to dismiss

into a motion for summary judgment as permitted by Civ.R. 12(B). On February 20,

2014, Salemi filed his brief in opposition to the Metroparks’ motion for summary

judgment.

       {¶8} On March 19, 2014, this court ordered that the Metroparks file a

supplemental brief, in support of its motion for summary judgment, based upon the need to

further clarify the Metroparks’ stance as to the basis for declining to provide any of the 14

categories of requested records.    Attached to the Metroparks’ supplemental brief      was a

second    sworn affidavit of Sanaa Julien, (“affidavit II”).      Affidavit II, provided in

pertinent part that:

       ¶ 4. The definition of “Customer List” in my January 14, 2014 Affidavit
       includes Customer names, email addresses, and other information [the]
       Metroparks collects from “persons that have booked tee times on any
       electronic tee sheet software” (as I understand that phrase) and from “person,
       business, or corporations that have had outings or events at any of the golf
       courses owned or operated by the Cleveland Metro Parks [sic] for the years
       2012 and 2013.”
      ¶ 5. Metroparks does not provide customer information to any tee time
      reseller.

      ¶ 6. Metroparks does not keep in the ordinary course of business a specific
      list “of the persons employed by the Metro parks [sic] for the marketing of
      the golf courses.”

      ¶ 7. Metroparks does not have any written employment contracts with “the
      persons employed by the Metro parks [sic] for the marketing of the golf
      courses.”

      ¶ 8. Metroparks also does not keep a “list of those persons who have access
      to the email data base [Constant Contact], lists of outings and golf leagues.”

      ¶ 9. Metroparks has “written directives” for its employees regarding access
      to the Constant Contact database and protection of the information contained
      in that database. These directives were issued by Metroparks’ in-house
      legal counsel for the purpose of providing legal advice to Metroparks’
      employees regarding how to protect the Metroparks’ trade secrets. I was a
      recipient of those directives.

      ¶ 10. These written directives have been kept confidential between
      Metroparks and its counsel.

      {¶9}   On April 17, 2014, the Metroparks filed its supplemental brief in support of

its motion for summary judgment. On May 30, 2014, Salemi filed his supplemental brief

in opposition to the Metroparks’ motion for summary judgment.

                          II. Mandamus: Standard of Review

      {¶10} R.C. 149.43(C) provides that an original action, grounded in mandamus, is

the remedy to enforce a request for public records. State ex rel. Carr v. Akron, 112 Ohio

St.3d 351, 2006-Ohio-6714, 859 N.E.2d 948; State ex rel. Physicians Commt. for

Responsible Med. v. Ohio State Univ. Bd. of Trustees, 108 Ohio St.3d 288,

2006-Ohio-903, 843 N.E.2d 174; State ex rel. Gannett Satellite Info. Network v. Shirley,
78 Ohio St.3d 400, 678 N.E.2d 557 (1997). Thus, in order to obtain relief, Salemi must

demonstrate that he possesses a clear, legal right to the requested records and that the

Metroparks possesses a clear, legal duty to provide the requested records.    Salemi need

not establish that there exists no other adequate remedy in the ordinary course of the law,

because mandamus is the specific remedy as provided within R.C. 149.43.       State ex rel.

McGowan v. Cuyahoga Metro. Hous. Auth., 78 Ohio St.3d 518, 678 N.E.2d 1388 (1997);

State ex rel. Simonsen v. Ohio Dept. of Rehab. & Corr., 10th Dist. Franklin No. 08AP-21,

2008-Ohio-6826.

      {¶11} Although R.C. 149.43 is to be accorded liberal construction in favor of free

access to public records, the relator must still establish entitlement to mandamus by clear

and convincing evidence.

      Clear and convincing evidence is “that measure or degree of proof which is
      more than a mere ‘preponderance of the evidence,’ but not to the extent of
      such certainty as is required ‘beyond a reasonable doubt’ on criminal cases,
      and which will produce in the mind of the trier of facts a firm belief or
      conviction as to the facts sought to be established.”

State ex rel. Husted v. Brunner, 123 Ohio St.3d 288, 2009-Ohio-5327, 915 N.E.2d 1215, ¶

18, quoting Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph three of

the syllabus.     See also State ex rel. Gooden v. Kagel, 138 Ohio St.3d 343,

2014-Ohio-869, 6 N.E.3d 1170; State ex rel. McCaffrey v. Mahoning Cty. Prosecutor’s

Office, 133 Ohio St.3d 139, 2012-Ohio-4246, 976 N.E.2d 877.

      {¶12} It must also be noted that R.C. 149.43(A)(1)(v) establishes that certain

records, which are prohibited from release by state or federal law, are not public records.
Such exceptions include, inter alia, intellectual property records, trade secrets, and records

of communications between attorneys and their government clients pertaining to the

attorney’s legal advice.    State ex rel. Anderson v. Vermillion, 134 Ohio St.3d 120,

2012-Ohio-5320, 980 N.E.2d 975; State ex rel. Besser v. Ohio State Univ., 87 Ohio St.3d

535, 721 N.E.2d 1044 (2000).

       {¶13} Finally, a request for public records is not specific because it names a broad

category of records maintained by a governmental agency.         In State ex rel. Zidonis v.

Columbus State Community College, 133 Ohio St.3d 122, 2012-Ohio-4228, 976 N.E.2d

861, ¶ 26- 27, the Supreme Court of Ohio held that:

               Moreover, the court of appeals correctly held that a “records request
       is not specific merely because it names a broad category of records listed
       within an agency’s retention schedule.” 2011-Ohio-6817, at ¶ 5. For
       example, the retention schedule for the administrative records of Ohio courts
       includes broad categories like “correspondence and general office records,”
       “employee history and discipline records,” “fiscal records,” and “payroll
       records.” Sup.R. 26.01(F), (J), (K), and (M). Requests for each of these
       record categories without any temporal or content-based limitation would
       likely be overbroad even though the categories are so named in the schedule.
         Manifestly, each request — and each retention category when the request is
       structured after such a category—must be analyzed under the totality of facts
       and circumstances.

              Therefore, the court of appeals properly denied Zidonis’s request for
       a writ of mandamus to compel Columbus State to provide her with access to
       the requested complaint and litigation files because her request was
       overbroad.

See also State ex rel. Glasgow v. Jones, 119 Ohio St.3d 391, 2008-Ohio-4788, 894 N.E.2d

686; State ex rel. Dehler v. Spanty, 127 Ohio St.3d 312, 2010-Ohio-5711, 939 N.E.2d 831.
                                     III. Legal Analysis

       {¶14} Based upon the aforesaid legal guidelines that must be applied to this original

action in mandamus, which seeks the release of public records, we shall analyze each of

the 14 categories of records requests as submitted by Salemi to the Metroparks.

However, the 14 different categories shall be separated into five different groups, based

upon common issues of law and fact.

       A.     Records requests concerning email lists and identities of persons,
              businesses, or corporations:

       – Email addresses for persons that have signed up for marketing programs
       that include special offers, discounts, and frequent golfer programs.
       (Request 1)

       – Email addresses for any person that booked a tee time electronically.
       (Request 2)

       – Names of any persons, businesses, or corporations that held outings or
       events , at the golf courses operated by the Metroparks, for the years 2012
       and 2013. (Request 3)

       {¶15} The Metroparks argues that the email addresses of persons that have signed

up for golf marketing programs, the email addresses of persons that have booked tee times

electronically, and the names of any person, business, or corporation, that held a golf

outing or event at the Metroparks’ golf courses, all constitute a trade secret and thus are

exempt from disclosure.      Specifically, the Metroparks argues that the email addressees

and identities fall within the realm of a client-customer list.   We agree.

       {¶16} R.C. 1333.61(D) defines a trade secret as “information, including the whole

or any portion or phase of any * * * business information or plans, financial information,
or listing of names, addresses, or telephone numbers” that satisfies two prongs. First, the

information must “derive independent economic value, actual or potential, from not being

generally known to, and not being readily ascertainable by proper means by, other persons

who can obtain economic value from its disclosure or use.”        Secondly, it must be “the

subject of efforts that are reasonable under the circumstances to maintain it secrecy.”

       {¶17} The Supreme Court of Ohio, with regard to a claim of a trade secret, also

adopted a six part analysis in State ex rel. The Plain Dealer v. Ohio Dept. of Ins., 80 Ohio

St.3d 513, 687 N.E.2d 661 (1997), citing Pyromatics, Inc. v. Petruziello, 7 Ohio App.3d

131, 454 N.E.2d 588 (8th Dist.1983). The six part analysis requires a determination of:

(1) the extent to which the information is known outside the business; (2) the extent to

which the information is known to those inside the business, i.e., by the employees; (3) the

precautions taken by the holder of the trade secret to guard the secrecy of the information;

(4) the savings effected and the value to the holder in possessing the information as against

competitors; (5) the amount of money expended in obtaining and developing the

information; and (6) the amount of time and expense it would take for others to acquire

and duplicate the information.

       {¶18} Customer lists fall within the realm of a trade secret. Al Minor & Assoc. v.

Martin, 117 Ohio St.3d 58, 2008-Ohio-292, 881 N.E.2d 850; Cary Corp. v. Linder, 8th

Dist. Cuyahoga No. 80589, 2002-Ohio-6483. A customer list that is entitled to trade

secret status ordinarily includes not only the name of a business or person but also

information that is not generally available to the public, such as the name of a contact
person, a telephone or cell phone number, an email address, and other data known only

because of the relationship with the client. Columbus Bookkeeping & Bus. Servs. v. Ohio

State Bookkeeping, L.L.C., 10th Dist. Franklin No. 11AP-227, 2011 Ohio App. LEXIS

5655 (Dec. 20, 2011).    The entity, claiming that the customer list is a trade secret, has

spent a great deal of time and money in collecting the information contained within the

customer list, and the disclosure of the customer list would grant any other entity or

competitor a tremendous advantage in not having to expend time and money to obtain the

same information as contained within the customer list. State ex rel. Lucas Cty. Bd. of

Commrs. v. Ohio EPA, 88 Ohio St.3d 166, 724 N.E.2d 411 (2000).              See also R.C.

3734.12(G); Ohio Adm.Code 3745-49-031(D).

      {¶19} Herein, we find that the customer lists, as developed and maintained by the

Metroparks, constitute a trade secret.   The sworn affidavits of Sanaa Julien clearly and

convincingly establish that the client-customer lists derive independent economic value,

actual or potential, from not being generally known by Salemi, and are not readily

ascertainable by Salemi. See affidavit I, ¶ 6–9, 11–12; affidavit II, ¶ 3–5.   We further

find that the information contained within the customer lists is not generally known

outside the operation of the Metroparks, the customer lists are accessed by only seven

Metroparks’s employees, the Metroparks has employed precautions to guard the secrecy of

the customer lists, the customer lists impart value to the Metroparks in having the

information as against competitors, the Metroparks has developed and maintained the

customer lists through considerable expense and effort, and it would require Salemi to
expend a great deal of time and expense to independently acquire and duplicate the

customer lists.

       {¶20} Beyond a doubt, providing Salemi with the customer lists would result in a

tremendous advantage to Salemi, because he would not have to spend the time and money

to gather and accumulate the same information as currently held by the Metroparks

through its customer lists.1 Accordingly, we find that the customer lists, which contain

information relating to email addresses of persons that have signed up for golf marketing

programs, the email addresses of persons that have booked tee times electronically, and the

names of any person, business or corporation, that held a golf outing or event at the

Metroparks’s golf courses, all constitute a trade secret and thus are exempt from

disclosure.

       B.      Records requests concerning the marketing of the Metroparks’ golf
               courses

       – Copy of the marketing program for the Metroparks’ golf courses. (Request
       4)

       – Copy of the business plan for the marketing of the Metroparks’ golf
       courses. (Request 6)




        It is abundantly clear that Salemi is a direct competitor to the Metroparks’ golf course
       1


operation through his ownership and daily operation of Boulder Creek Golf Club. See affidavit of
Salemi, ¶ 1, as attached to supplemental brief in opposition to motion for summary judgment. See
also exhibits “D,” “E,” and “F” as attached to brief in opposition to motion for summary judgment.
       {¶21} The Metroparks argues that the business plan and marketing program

employed to promote the eight golf courses to potential and current golfers are exempt

from disclosure pursuant to the trade secret exception.2 We agree.

       {¶22} A marketing program or business plan may constitute a trade secret. P&G

v. Stoneham, 140 Ohio App.3d 260,747 N.E.2d 268 (1st Dist.2000); IPI, Inc. v. Monahan,

6th Dist. Lucas No. L-07-1101, 2008-Ohio-975; Sovereign Chem. Co. v. Condre, 9th Dist.

Summit Nos. 18285 and 18465, 1998 Ohio App. LEXIS 1749 (Apr. 22, 1998). Herein,

the Metroparks has clearly and convincingly established that it has developed a

confidential and specialized computer program for marketing its golf courses, developed a

specialized marketing program and business plan for marketing its golf courses, has

developed and continuously upgraded confidential software to implement its marketing

and business plan, and has kept confidential the marketing and business plan.                      See

affidavit I, ¶ 7–11, 15–18; affidavit II, ¶ 3, 9–10.

       {¶23} The Metroparks derives economic value from its marketing program and

business plan because the information is unknown to Salemi, who can and would obtain

economic value from its disclosure. In addition, the marketing program and business

plan are the subject of efforts that are reasonable, under the circumstances, to maintain


         The Metroparks argues that “[i]n his public records requests, Mr. Salemi explicitly requested
       2


a copy of the ‘marketing program for the golf courses’ (item 4) and the ‘business plan to market the
golf courses’ (item 6). Because these requests are seeking the same information, Metroparks
referred to both of them as the ‘Marketing Plan’ in its [motion for summary judgment] and addressed
why the Marketing Plan is a trade secret exempt from the Act. ([M]otion for summary judgment at
10-12.)”
their secrecy.    R.C. 1333.61(D); State ex rel. The Plain Dealer, 80 Ohio St.3d 513, 687

N.E.2d 661; Water Mgt., Inc. v. Stayanchi, 15 Ohio St.3d 86, 472 N.E.2d 715 (1984).

Thus, the Metroparks’ marketing program and business plan are exempt from disclosure to

Salemi.

       C.        Records requests concerning money expended by the Metroparks for
                 marketing of the golf courses, contracts with private companies,
                 minutes, meeting, emails and letters relating to marketing of golf
                 courses.

       - Copies of all checks spent to market the golf courses. (Request 5)

       - Copies of any contracts with private companies that relate to the marketing
       of the golf course. (Request 7)

       - Copies of any agreements with the Golf Channel or any other tee time
       reseller. (Request 13)

       - Copies of any minutes of meetings, notes, emails, or letters that relate to
       the marketing of the golf courses. (Request 14)

       {¶24} The Metroparks argues that checks, contracts, agreements, minutes of

meetings, emails and letters, that relate to the marketing of the golf courses, are exempt

from disclosure.      Specifically, the Metroparks argues that the requested records are

exempt because “Salemi [has] attempted an end-run around the trade secret exemption to

the Act by requesting documents that would allow him to piece together the Marketing

Plan without receiving the complete Marketing Plan directly. * * * Salemi could once

again use this information to reverse-engineer the Marketing Plan.”    We disagree.

       {¶25} The Metroparks has failed to establish that checks, contracts, agreements,

minutes of meetings, emails, and letters that relate to the marketing of the golf courses are
exempt from disclosure.      In fact, even if the checks, contracts, agreements, minutes,

meetings, emails, and letters contain information that constitutes a trade secret, such

information is subject to redaction.        State ex rel. Luken, 135 Ohio St.3d 416,

2013-Ohio-1532, 988 N.E.2d 546; State ex rel. Besser, 87 Ohio St.3d 535, 721 N.E.2d

1044.

        {¶26} Nevertheless, R.C. 149.43(B)(2) and Ohio case law require that a public

records request be limited to those requests that are not ambiguous, overly broad, or all

encompassing.    State ex rel. Zidonis, 133 Ohio St.3d 122, 2012-Ohio-4228, 976 N.E.2d

861; State ex rel. Warren Newspapers, Inc. v. Hutson, 70 Ohio St.3d 619, 640 N.E.2d 174

(1994); State ex rel. Zauderer v. Joseph, 62 Ohio App.3d 752, 577 N.E.2d 444 (10th

Dist.1989).   Examples of overly broad records requests include a request for all email

messages, text messages, correspondence, letters, minutes, and traffic reports. State ex

rel. Glasgow, 119 Ohio St.3d 391, 2008-Ohio-4788, 894 N.E.2d 686. Herein, Salemi’s

request for checks, contracts, agreements, minutes of meetings, emails, and letters that

relate to the marketing of the golf courses is overly broad and unreasonable in its scope

because the request is not limited to a specific time period.

        {¶27} However, R.C. 149.43(B)(2) mandates that the office or person responsible

for public records, if faced with an overly broad request, shall provide the requester with

an opportunity to revise the request.    State ex rel. Zidonis; State ex rel. ESPN, Inc. v.

Ohio State Univ., 132 Ohio St.3d 212, 2012-Ohio-2690, 970 N.E.2d 939.                  The

Metroparks possessed a clear legal duty to inform and provide Salemi with an opportunity
to revise his request in order to refine his request for records and limit the request to a

specific period of time that was not overly broad. Thus, we hold that the Metroparks is to

provide Salemi with an opportunity to revise his request for checks, contracts, agreements,

minutes of meetings, emails, and letters that relate to the marketing of the golf courses.

The production of the requested records is subject to redaction. State ex rel. Anderson,

134 Ohio St.3d 120, 2012-Ohio-5320, 980 N.E.2d 975; State ex rel. The Plain Dealer, 80

Ohio St.3d 513, 687 N.E.2d 661.

       {¶28} D. Records concerning lists of employees or third-party businesses

       - List of employees employed by Metroparks for purpose of marketing golf
       courses. (Request 8)

       - Copies of job descriptions and written contracts of employees employed by
       Metroparks for purpose of marketing golf courses. (Request 9)

       - List of persons that have access to Client Lists, golf outings and golf
       leagues. (Request 10)

       - List of any third-party businesses that shares customer lists with
       Metroparks. (Request 12)

       {¶29} The Metroparks argues that documents related to Metroparks employees or

third-party businesses have either been provided to Salemi or do not exist. Specifically,

the Metroparks argues that Salemi’s request for records is either moot or that it possesses

no duty to create records.   We agree.

       {¶30} The Supreme Court of Ohio has established that there exists no duty to create

a public record. Norris v. Budgake, 89 Ohio St.3d 208, 729 N.E.2d 758 (2000); State ex

rel. Taxpayers Coalition v. Lakewood, 86 Ohio St.3d 385, 715 N.E.2d 179 (1999); State ex
rel. White v. Goldsberry, 85 Ohio St.3d 153, 707 N.E.2d 496 (1999). The uncontroverted

affidavits, attached to the motion for summary judgment and the supplement to the motion

for summary judgment, establish that the records that Salemi seeks, through requests 8, 10,

and 12, do not exist. See affidavit II, ¶ 7-9. It must also be noted that Salemi has not

produced any evidence that there exists any records with regard to requests 8, 10, and 12.

Because Salemi has failed to prove by clear and conniving evidence that the requested lists

even exist, he cannot say that the Metroparks possesses a duty to produce them.     State ex

rel. McCaffrey, 133 Ohio St.3d 139, 2012-Ohio-4246, 976 N.E.2d 877; State ex rel. Doner

v. Zody, 130 Ohio St.3d 446, 2011-Ohio-6117, 958 N.E.2d 1235.

      {¶31} In addition, the MetroParks has already provided Salemi with the written job

descriptions for the Chief Marketing Officer, the Director of Marketing and Strategy, the

Marketing Representative, the Director of Communications, and the Marketing

Specialist/Promotional Strategies and Digital Marketing. See exhibit “C” as attached to

supplement to motion for summary judgment. Thus, mandamus does not lie with regard to

requests 8-10, and 12.

      {¶32} E. Records request concerning any written directives

      - Written directives that deal with access to the Client Lists and protection of
      the information contained within the Client Lists. (Request 11)

      {¶33} The Metroparks argues that the written directives employed concerning

access to the customer lists and protection of any information contained within the

customer lists are exempt from disclosure because of the attorney-client privilege

exception.   We agree.
       {¶34} R.C. 149.43(A)(1)(v) excludes from the definition of public record any

record that is prohibited from release by state or federal law.          The attorney-client

privilege, which covers records of communications between attorneys and their

government clients that pertain to the attorney’s legal advice, is a state law that prohibits

release of those records. State ex rel. Besser, 87 Ohio St.3d 535, 721 N.E.2d 1044.; State

ex rel. Nix v. Cleveland, 83 Ohio St.3d 379, 700 N.E.2d 12 (1998); TBC Westlake, Inc. v.

Hamilton Cty. Bd. of Revision, 81 Ohio St.3d 58, 689 N.E.2d 32 (1998). The

attorney-client privilege arises: (1) where legal advice of any kind is sought from a

professional legal adviser in his capacity, (2) the communications relating to the requested

legal advice is made in confidence by the client and intended to be permanently protected

from disclosure by himself or by the legal adviser, and (3) the privilege has not been

waived.      State ex rel. Leslie v. Ohio Hous. Fin. Agency, 105 Ohio St.3d 261,

2005-Ohio-1508, 824 N.E.2d 990, ¶ 21; Reed v. Baxter, 134 F.3d 351, 355-356 (6th

Cir.1998).

       {¶35} Herein, the affidavits attached to the motion for summary judgment and the

supplement to the motion for summary judgment establish that all written directives,

concerning access to the customer lists and protection of the information contained within

the customer lists, were developed and issued by the Metroparks’ in-house counsel for the

purpose of providing legal advice to the Metroparks. See affidavit II, ¶ 9.      In addition,

the legal advice provided to the Metroparks has been kept confidential and the

attorney-client privilege was not waived.   Affidavit II, ¶ 10.   The directives employed by
the Metroparks fall within the realm of protected attorney-client privileged matters and are

exempt from disclosure under R.C. 149.43. State ex rel. Lanham v. DeWine, 135 Ohio

St.3d 191, 2013-Ohio-199, 985 N.E.2d 467; State ex rel. Leslie. Thus, mandamus does

not lie with regard to request 11.

        {¶36} Finally, Salemi has requested attorney fees and statutory damages.        An

award of attorney fees is not available to Salemi under R.C. 149.43, absent evidence that

he paid, or was obligated to pay an attorney to prosecute this original action in mandamus.

 Because Salemi prosecuted this original action pro se, he is not entitled to attorney fees.

State ex rel. O’Shea & Assoc. Co., L.P.A. v. Cuyahoga Metro. Hous. Auth., 131 Ohio St.3d

149, 2012-Ohio-115, 962 N.E.2d 297; State ex rel. Hous. Advocates, Inc. v. Cleveland, 8th

Dist. Cuyahoga No. 96243, 2012-Ohio-1187.         Salemi is not entitled to an award of

statutory damages because he did not transmit any of his records requests “by hand

delivery or certified mail,” as required by R.C. 149.43(C)(1). State ex rel. Miller v.

Brady, 123 Ohio St.3d 255, 2009-Ohio-4942, 915 N.E.2d 1183; State ex rel. Toledo Blade

Co. v. Toledo-Lucas Cty. Port Auth., 119 Ohio St.3d 1484, 2008-Ohio-5273, 894 N.E.2d

1242.    Email, as employed by Salemi to request records, does not constitute a records

request by written request or certified mail. State ex rel. Mahajan v. State Med. Bd. of

Ohio, 127 Ohio St.3d 497, 2010-Ohio-5995, 940 N.E.2d 1280; State ex rel. DiFranco v. S.

Euclid, 8th Dist. Cuyahoga No. 97823, 2012-Ohio-5158, aff’d on other grounds.

        {¶37} Accordingly, we grant in part and deny in part the Metroparks’ motion for

summary judgment. Salemi is not entitled to any records as made through requests 1-4,
6, and 11.   Records requests 8-10, and 12 are moot because the records have already been

provided to Salemi or do not exist. Salemi is entitled to records as made through records

requests 5, 7, 13, and 14 after the Metroparks has provided Salemi with an opportunity to

modify his requests so that they do not constitute an overly broad request for records.

The records requests must be limited to a specific period of time.

       {¶38} Costs to be shared by the parties. The court directs the clerk of courts to

serve all parties with notice of this judgment and the date of entry upon the journal as

required by Civ.R. 58(B).

       {¶39} Writ granted in part and denied in part.


__________________________________________
TIM McCORMACK, JUDGE

MARY J. BOYLE, A.J., and
KATHLEEN ANN KEOUGH, J., CONCUR